Title: Cash Accounts, April 1771
From: Washington, George
To: 



[April 1771]



Cash


Apl 13—
To Cash for Corn and Fish
£0. 7. 5


23—
To Ditto for a Whipsaw
2. 5. 0



To Ditto for Fish
1. 0. 0


Contra


6—
By John Langfit Balle Acct for 300 flour Cas[k]s
5. 0. 0


7—
By Thos Bishop
2. 0. 0


8—
By Miss Custis
1.10. 0


9—
By Negro Morris
2.10. 0


11—
By Andw Robinson pr Acct & Rect
5. 5. 6


13—
By Abel Logdon for 2 Load of Stone besides 30/ pd by Lund Washington
4.10. 0


14—
By Jonathan Palmer
7.10. 0



By Charity
0. 3. 9


15—
By Willm Carlin for self
9.17. 8




Ditto for Jno. P. Custis
1. 6. 7
11. 4. 3


17—
By Hanson Posey on acct of Captn Posey
0.16. 0



By Benja. Bucklar
2. 0. 0


27—
By Expences at Colchester
0. 9. 3



By Do at Dumfries 44/3—Makg Swingletrees 2/6
2. 6. 9




By Buttons of Mr [Thomas] Montgomery 40/. Buckles 2/9
2. 2. 9


29—
By Repairs to my Chariot
0. 2. 6



By 7 yds Cassimor & 2 Sticks of Twist
5. 3. 6



By Servants 4/6. Exps. at Caroline Ct Ho. 8/7
0.13. 1


30—
By Exps. at Hubbards 18/4. At Todds Bridge 8/6
1. 6.10



By Do at Ruffins 10/3
0.10. 3



